Appeals from three judgments against the city of Amsterdam. Two were for personal injuries received by passengers riding in an automobile, in the night time, that was in collision with a street sweeper belonging to the defendant and operated by its agents. The third judgment was in favor of the owner and driver, for damage to the automobile and for personal injuries. The evidence justifies a finding that the sweeper, without lights, was being driven along a street on a dark, rainy Mght, and that the accident would not have happened had the tail light been lit. The issue as to contributory negligence was for the jury. The section of the city charter as to notice of defects or obstructions in the city streets did not apply. Judgments and orders unammously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.